     Case: 1:20-cv-04270 Document #: 94 Filed: 07/09/21 Page 1 of 3 PageID #:548




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 JOHN M. MARSZALEK, et al.,                     )
                                                )
        Plaintiffs,                             )
                                                )
                v.                              )
                                                )
 BRENDAN KELLY, et al.,                         )
                                                ) No. 20-cv-4270
        Defendants,                             )
                                                ) Hon. Mary M. Rowland
                                                )
 BRUCE DAVIDSON, et al.                         )
                                                )
        Plaintiff-Intervenors,                  )
                                                )
                v.                              )
                                                )
 BRENDAN KELLY, et al.,                         )
                                                )
        Defendants in Intervention.             )


     DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ AMENDED COMPLAINT

       Defendants, by their attorney, Kwame Raoul, Attorney General of Illinois, hereby move

to dismiss Plaintiffs’ Amended Complaint pursuant to Federal Rules of Civil Procedure 12(b)(1)

and 12(b)(6) and in support thereof state as follows:

1.     The Firearm Owners Identification Act (“FOID Card Act”) was enacted to regulate who

may legally possess a firearm in Illinois and includes an application and review process. 430

ILCS 65/1 et seq.

2.     In their Amended Complaint, Plaintiffs allege that any delays in processing applications

beyond thirty days violates their Second and Fourteenth Amendment rights. See ECF No. 40.

However, Plaintiffs’ claims fail and should be dismissed for several reasons.



                                                 1
     Case: 1:20-cv-04270 Document #: 94 Filed: 07/09/21 Page 2 of 3 PageID #:549




3.     First, the only remaining individual Plaintiff named in this lawsuit has received his FOID

card and, as such, his claim is moot.

4.     The claims of the Second Amendment Foundation (“SAF”) and Illinois State Rifle

Association (“ISRA”) should be dismissed because they seek relief that cannot be issued by this

Court, and because SAF and ISRA lack standing to bring this lawsuit on their own or on behalf

of their members.

5.     Moreover, Count I should be dismissed Plaintiffs have not adequately alleged that the

Defendants have violated the Second Amendment.

6.     Finally, Count II should be dismissed because Plaintiffs’ have not stated a viable

Fourteenth Amendment claim.

       WHEREFORE, Defendants respectfully request that this Court grant their motion to

dismiss Plaintiffs’ Amended Complaint.



July 9, 2021                                        Respectfully submitted,

                                                    KWAME RAOUL
                                                    Attorney General of Illinois

                                                    /s/ Mary A. Johnston
                                                    Mary A. Johnston
                                                    Office of the Illinois Attorney General
                                                    100 West Randolph Street
                                                    Chicago, Illinois 60601
                                                    (312) 814-3739

                                                    Counsel for Defendants




                                                2
    Case: 1:20-cv-04270 Document #: 94 Filed: 07/09/21 Page 3 of 3 PageID #:550




                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing notice and referenced
pleadings was served on all counsel of record via the Court’s CM/ECF system on the 9th day of
July, 2021.

                                                  /s/ Mary A. Johnston
                                                  MARY A. JOHNSTON




                                             3
